Citation Nr: 1143912	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a cough as a chronic disability resulting from an undiagnosed illness.

2. Entitlement to service connection for loss of libido as a chronic disability resulting from an undiagnosed illness.

3. Entitlement to service connection for diffuse joint pain as a chronic disability resulting from an undiagnosed illness.

4. Entitlement to service connection for leg numbness as a chronic disability resulting from an undiagnosed illness.

5. Entitlement to service connection for a nose, mouth, and throat disorder as a chronic disability resulting from an undiagnosed illness.




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1974, and from September 1991 to March 1992. He had additional service in the United States Army National Guard/Reserve from November 1974 to October 1979; from January 1983 to November 1989; from August 1990 to September 1991; and from March 1992 to August 2001. 

The Veteran served in Southwest Asia from September 17, 1991 to December 7, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma, and Columbia, South Carolina.  

A December 1996 rating decision from the Muskogee RO, in part, denied service connection for gastritis; abdominal pain; diarrhea; cough; a nervous disability; insomnia; loss of libido; diffuse joint pain; leg numbness; lesions of the nose, mouth, and throat; fatigue; and chest pain. All of the disabilities were claimed as chronic disabilities resulting from an undiagnosed illness. The Veteran appealed the RO's December 1996 rating decision to the Board. 

During the course of this appeal, the Veteran's claims files were transferred to the Columbia RO.

In an August 2007 rating action, the Columbia RO reopened a previously denied claim for service connection for coronary artery disease, status-post myocardial infarction with angina and chest pain, and denied the de novo claim on the merits. The Veteran appealed the RO's August 2007 rating decision to the Board.

In June 2009, the Board remanded all of the issues to the RO for additional development. The requested development on the remanded service connection issues has been completed.

In a March 2011 rating decision, the RO granted service connection for coronary artery disease with ischemic cardiomyopathy, with symptoms of fatigue and dyspepsia (originally claimed as chest pain, fatigue, and gastritis as a chronic disability resulting from an undiagnosed illness), and assigned a 60 percent evaluation, effective August 26, 1996. The action constituted a full grant of the benefits sought, and the claims for service connection for coronary artery disease, gastritis, and fatigue are no longer open for appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In a June 2011 decision, the RO granted service connection for an anxiety disorder, not otherwise specified (claimed as a nervous condition and insomnia due to an undiagnosed illness), and assigned a 30 percent evaluation, effective February 19, 1999. The RO also granted service connection for irritable bowel syndrome (claimed as abdominal pain), and assigned a noncompensable rating, effective February 19, 1999. The actions constituted full grants of the benefits sought, and the claims for service connection for gastritris, abdominal pain, diarrhea, a nervous disability, and insomnia are no longer open for appellate review. Id.

The issues of entitlement to service connection for loss of libido and entitlement to service connection for diffuse joint pain are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



FINDINGS OF FACT

1. The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. A January 2010 VA examiner's conclusion, based on physical examination and a review of the claims files, that the Veteran has no current respiratory disorder, is competent, credible, and highly probative evidence.

3. The Veteran's claimed chronic cough is not due to an event or incident of his active service, to include as a manifestation of an undiagnosed illness.

4. A February 2009 VA examining orthopedic's conclusions, based on physical examination and a review of the claims files, that the Veteran's complaints of numbness in his heels was less likely as not related to a period of active service, is competent, credible, and highly probative evidence.

5. The Veteran's complaints of leg and heel numbness are not due to an event or incident of his active service, to include as manifestations of an undiagnosed illness.

6. A January 2010 VA examiner's conclusions, based on physical examination and a review of the claims files, that the Veteran's claimed mouth, nose, and throat disorder manifested by complaints of difficulty breathing through his nose was due to an acquired nasal septal deviation unrelated to service, is competent, credible, and highly probative evidence.

7. The Veteran's acquired nasal septal deviation and complaints of a mouth, nose, and throat disorder manifested by difficulty breathing are not due to an event or incident of his active service, to include as manifestations of an undiagnosed illness.





CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a chronic cough, including as due to an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110 , 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011).

2. The criteria for the establishment of service connection for leg numbness including as due to an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110 , 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011).

3. The criteria for the establishment of service connection for a nose, mouth, and throat, disorder including as due to an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110 , 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in March 2001 and November 2007, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board's June 2009 remand directed that the RO/AMC make efforts to obtain National Guard records to ascertain the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); seek authorizations for release and obtain any outstanding VA or non-VA treatment records for the disabilities on appeal, to specifically include a March 2008 Persian Gulf Registry examination conducted at the Augusta, Georgia VAMC; and direct any specialized examinations deemed necessary to resolve the pending claims.

In accordance with the remand directives, the RO requested and obtained National Guard records from the Adjutant General of South Carolina that summarized military membership status from December 1972 to August 2001, including Army National Guard mobilized service and non-military, civilian breaks. The RO confirmed that the Veteran did not report to his May 2008 Persian Gulf Registry examination at the VAMC, and the Veteran was scheduled for four VA examinations in January and February 2010. Based on the actions taken by the RO, there has been substantial compliance with the June 2009 remand. 

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, available private treatment records, and VA medical records. Additionally, the Veteran was afforded VA general medical examinations in March 1993 and January 2010; VA ear, nose, and throat or ear disease examinations in March 1993 and January 2010; VA joints examinations in September 2002 and February 2010; and VA mental disorders examinations in March 1993 and February 2010, as well as provided with additional VA opinions in June and July 2011. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits of the Claims

The Veteran seeks service connection for a chronic cough; leg numbness; and lesions of the nose, mouth, and throat due to an undiagnosed illness. The preponderance of the evidence is against the claims for chronic cough; leg numbness; and lesions of the nose, mouth, and throat. The Veteran is diagnosed with specific disabilities, including bronchitis and sinusitis, and carpal tunnel syndrome which preclude service connection for an "undiagnosed illness" under law; and the preponderance of the evidence is against a finding that the diagnosed illnesses are related to military service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) ; Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1)(i). The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(c). If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans. See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998). 

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317( d)(2). 

The Veteran's Report of Separation from the Armed Forces (DD 214) shows that he had service in Southwest Asia from September 1991 to December 1991, and he was awarded the Southwest Asia Service Medal. Service personnel records show the Veteran was stationed in Saudi Arabia during his mobilization. Thus, the Veteran is a "Persian Gulf veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317. 

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate. See VAOGCOP 8-98 (in addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined).

In an October 1996 statement, the Veteran reported he was treated for unexplained symptoms of an undiagnosed illness while he served on active duty in Saudi Arabia. He related that he was given a "clean bill of health" after a physical examination and he was injected with "experimental" immunizations at Fort Dix before he left for Saudi Arabia. While overseas, he cleaned and processed combat vehicles for shipment to the United States. He reported that he was "soaked all day" and was not issued protective gear, so he was exposed to whatever contaminants were removed from the vehicles. After he returned to the United States, his physical ailments intensified and manifested in symptoms that included joint pains and leg numbness. The Veteran sought VA treatment and questioned his treating providers about a possible relationship between his symptoms and nerve gas used in Saudi Arabia.

In a December 1998 statement, the Veteran related that veterans who were never deployed to Southwest Asia, but received the immunizations in preparation for deployment, had some of the same symptoms as the Veteran. He also indicated that he spent days in "knee deep contaminated water with no protection" while he was in Saudi Arabia involved with the clean-up of contaminated equipment.

Along with his December 1998 statement, the Veteran submitted an internet article discussing Gulf War veterans and possible contact with depleted uranium.

In a January 2000 VA screening for Gulf War Study Number 475, "Antibiotic Treatment of Gulf War Veterans' Illnesses," the examiner noted that the Veteran served as a heavy equipment operator and transported fuel. The screening report stated Gulf theater service exposed veterans to oil smoke, scud debris, dead animals, Pyridostigmine Bromide (PB) pills, and anthrax. 

Cough

October 1991 service treatment notes documented the Veteran was treated for bronchitis after he complained of a productive cough and cold symptoms.

In a December 1991 service treatment note, the Veteran complained of a productive cough. The diagnosis was an upper respiratory infection.

In a February 1992 service treatment record, the Veteran complained of a productive cough.

A September 1995 VA treatment note revealed treatment for a cough. The diagnosis was status-post viral respiratory illness with complicating bacterial sinusitis and bronchitis.

In a December 1998 VA treatment note, the Veteran complained of a productive cough. The diagnoses were an upper respiratory infection and bronchitis. 

In a December 2002 VA treatment note, the Veteran complained that he had an upper respiratory infection for approximately one month. He complained that he coughed up thick mucus and was diagnosed with bronchitis.

In a December 2008 VA treatment note, the Veteran complained of a cough, sneezing, and green nasal discharge. He was diagnosed with a possible upper respiratory infection and sinusitis.

During a January 2010 VA general medical examination, the Veteran reported he began coughing while he was in Saudi Arabia. He denied an earlier history of coughing or lung problems; a family history, personal exposure, or personal history of tuberculosis; and other specific lung disorders, including asthma, chest trauma, and chest surgery. Chest x-rays revealed no acute cardiopulmonary abnormalities. 

The examining physician noted an October 1991 service treatment note that documented complaints of coughing and treatment for bronchitis, and a February 1992 service treatment note which included complaints of a sore throat and cough. The examiner described the complaints as "non-specific" that "could represent acute and transient environmental irritation." He also indicated subsequent medical records did not reveal any known or unknown respiratory condition or a respiratory-based disability. Further, the physician's evaluation disclosed a normal respiratory system on examination with normal chest x-rays. He also noted the Veteran did not cough during the examination. No diagnosis was provided. The examiner opined that the Veteran's subjective complaints of a cough were unrelated to active or inactive duty.

In a June 2011 VA addendum, the January 2010 VA examiner outlined the Veteran's history of cough-related complaints and concluded that service treatment records were consistent with a diagnosis of cough events due to bronchitis and pharyngitis/upper respiratory infection (URI) while on active duty in 1991. However, he noted that subsequent treatment records included only subjective complaints of a chronic cough. The physician stated, "My initial conclusion was cough with no disease or disability thereto demonstrated. My initial opinion was the cough [was] unrelated to active or inactive service since his cough previously appears to have been related to a bronchitis and URI and no further disease development is apparent." He concluded, "...based on the [V]eteran's history alone, the complaint of cough began in 1991 while on active duty and is chronic (i.e. over 6 months)." 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. 38 U.S.C.A. §§ 1110, 1131. The evidence reflects that the Veteran does not have a respiratory disorder. Clinical evaluation of the Veteran's lungs and chest was normal on examination in January 2010. The January 2010 VA examiner determined that the Veteran did not have a current diagnosis. The absence of a diagnosis is persuasive as the physician was able to examine the Veteran and review the evidence in the claims file. Although there is evidence of upper respiratory infections and bronchitis during service, the examiner noted the complaints were "non-specific" and "could represent acute and transient environmental irritation." 

In the absence of proof of current disability, the claim for service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Thus, service connection for a respiratory disorder, claimed as a cough, is not warranted on a direct basis. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In regards to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that relate to Persian Gulf War veterans, the pertinent issue is whether the Veteran has signs and symptoms that are manifestations of an undiagnosed illness affecting the respiratory system. The post-service evidence reflects that the Veteran has been treated for upper respiratory infections, bronchitis, and sinusitis. During the January 2010 VA examination, the Veteran had no respiratory symptoms and did not cough during the examination. The VA examiner noted the previous respiratory symptoms within the record and determined "no further disease development is apparent." This determination is persuasive as it was made based on a review of the evidence of record and an examination of the Veteran. 

The VA examiner also determined that based on the Veteran's history alone, the Veteran's cough was chronic (i.e. over 6 months in duration). The Board finds that such opinions have limited probative value as they are merely a recitation of the Veteran's self-reported and unsubstantiated history. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional). The Veteran's lay statements as to the duration of his coughing symptoms have been considered, as the Veteran is competent to report symptoms "capable of lay observation." See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, VA examination of the Veteran revealed normal chest and lungs, and the examiner noted that the Veteran did not cough during the examination. The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). 

The evidence does not suggest the Veteran's coughing symptoms are unexplainable and part of an undiagnosed illness. Rather, the evidence reveals that the Veteran's complaints of coughing are linked to diagnoses of bronchitis, upper respiratory illnesses, and sinusitis. Service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, this issue on appeal is denied.

Leg Numbness

In an October 1998 VA treatment note, the Veteran reported low back pain radiating to his left thigh with numbness in the lateral left leg.

During a September 2002 VA joints examination, the Veteran described numbness in the lateral aspect of his left thigh. The preliminary diagnosis was left lower extremity radiculopathy with lateral thigh numbness. In an addendum, the examiner reported he ordered an electromyogram (EMG) to evaluate the radicular symptoms in the Veteran's left leg; however, the Veteran refused to have the EMG. The examiner noted that without the EMG, he was only able to provide definitive diagnoses of mild degenerative joint disease of the left knee, and mild degenerative joint disease of the lumbar spine with paraspinal spasms and subjective and objective findings of left lower extremity radiculopathy.

A January 2010 private electromyogram (EMG) report generated by CSRA Neurology, LLC, revealed mild to moderate bilateral carpal tunnel syndrome (grade II) and a mild bilateral ulnar neuropathy.

A January 2010 VA general medical examination report documented the Veteran's complaints of "intermittent tingling" of some fingertips and toes which began after he returned from Saudi Arabia and continued to present. He denied a vitamin b-12 deficiency; frostbite; diabetes mellitus; a history of neck or back surgery or trauma; and urinary rentention or fecal incontinence problems. An EMG of all four extremities revealed mild-to-moderate grade II bilateral carpal tunnel syndrome and mild bilateral ulnar neuropathy.

The examining physician noted an August 1999 VA treatment note with the Veteran's complaints of radiating leg pains , and September 2002 lumbar spine x-rays which revealed marginal osteophytes of the lower spine. On examination, the Veteran's symptoms were non-radicular and intermittent, and involved all four distal extremities. The examiner remarked that physical examination was "essentially normal." EMG findings revealed bilateral upper extremity carpal tunnel syndrome and ulnar neuropathies, but no abnormalities in the legs. The physician determined no disease or objective findings were demonstrated in the lower extremities that explained the Veteran's subjective complaints of leg numbness and bilateral leg pains.

During a February 2010 VA joints examination, the Veteran acknowledged pain and numbness in his right and left heels which began during and after his Gulf War period of active service. The diagnosis was plantar fasciitis.

In a September 2010 VA treatment note, the Veteran described hypesthesia in the left lateral upper leg.

In a June 2011 VA addendum, the February 2009 VA examining orthopedic physician reviewed the claims file and opined that the Veteran's diagnoses were less likely as not (less than 50/50 probability) related to the Veteran's period of active service.

In a July 2011 VA addendum, the examining orthopedic physician noted that during the February 2010 VA examination, the Veteran complained of numbness in the right and left heel with pain to deep pressure on his heel. The Veteran felt pinprick throughout the dermatomes of the lower extremity, but he complained that the pinprick around the heels "did not feel normal." The examiner noted the interpretation of the pinprick is a subjective response by the Veteran and the examiner was unable to confirm a diagnosis. He noted the Veteran refused to have EMG studies in September 2002, so there were no objective findings or EMG findings to indicate whether there was an abnormality. 

The physician opined it was less likely as not that the Veteran's complaint of numbness in his heels was related to the period of active duty. He found no entries to indicate the development of significant complaints while on active duty service or within one year after separation. He noted he was unable to find any diagnosis of a specific illness related to the lower extremities, and could not comment as to whether there was a chronic disability resulting from an undiagnosed illness which existed for six months or more or resulted in intermittent periods of improvement and worsening over a six month period.

The Veteran is competent to report the circumstances of his service and symptoms "capable of lay observation," such as leg numbness, but he is not competent to provide evidence that requires medical knowledge. See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To the extent that the Veteran claims that his leg numbness is attributable to service, the Board finds that the medical evidence of record outweighs the Veteran's assertion.  

In a June 2011 VA addendum, a VA examining orthopedic physician opined that the Veteran's diagnoses were less likely as not (less than 50/50 probability) related to the Veteran's period of active service. In a July 2011 VA addendum, the examining orthopedic physician opined that it was less likely as not that the Veteran's complaint of numbness in his heels was related to his active service. He reasoned that there were no entries to indicate the development of significant complaints while on active duty or within one year after separation. Although the July 2011 addendum author did not comment on a January 2010 private EMG report that revealed mild to moderate bilateral carpal tunnel syndrome, which revealed bilateral upper extremity carpal tunnel syndrome as noted in a January 2010 VA examination, the Board is persuaded by the VA physicians' opinions because they were based upon examination of the Veteran, including his subjective complaints of pinprick results. 

There is also no nexus opinion relating the diagnosis to an in-service event or injury. Thus, service connection is not warranted on a direct basis. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that relate to Persian Gulf veterans' undiagnosed illness presumptions, the pertinent issue is whether the Veteran has signs and symptoms that are manifestations of an undiagnosed illness. Because the Veteran's leg numbness is attributed to a known diagnosis, service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for leg numbness must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Nose, Mouth, and Throat Disorder

In a January 1992 separation report of medical history, the Veteran denied ear, nose, and throat trouble.

A February 1992 service treatment note documented the Veteran's complaints of a sore throat. 

During a March 1993 VA nose and sinuses examination, the Veteran denied any complaints involving his ears, nose, sinuses, throat, or neck. Examination of the nose was normal externally. Intranasally, the Veteran had large inferior turbinates with a "very slight septal deviation inferiorly to the left." No polyps, masses, or other obstructions were observed. Examination of the oral cavity revealed a normal tongue. The floor of the mouth was normal and the larynx was normal. The epiglottis postcricoid region was normal and the neck had no masses. No abnormal head and neck pathology were identified. 

During a March 1993 VA general medical examination, the Veteran denied problems with his mouth, throat, and nose.

In a September 1995 VA treatment note, the Veteran complained of a stuffy nose and sore throat. He described a post nasal drip and production of yellow sputum. The diagnosis was status-post viral respiratory illness with complicating bacterial sinusitis and bronchitis.

In a December 1998 VA treatment note, the Veteran complained of a sore throat with a productive cough. The diagnoses were an upper respiratory infection and bronchitis.

The Veteran was diagnosed with bronchitis and treated for complaints of cold symptoms and green sputum in December 2002.

In a December 2008 VA treatment note, the Veteran complained of a cough, sneezing, and green nasal discharge. He reported difficulty breathing through his nose. He was diagnosed with a possible upper respiratory infection and sinusitis.

During a January 2010 VA ear disease examination, the Veteran complained of "dental problems" manifested by nose and throat symptoms. He described nasal congestion and obstruction since he returned from the Middle East in 1992. He reported no specific history of sore throats, but the examiner noted the record indicated there were one or two treatments for pharyngitis and a notation on an induction evaluation which did not require treatment. 

Examination of the head and neck revealed "perfectly normal" ears and canals. The nose had a marked septal deviation on the left side with impingement of a septal spur on against the middle turbinate on the left, and the right side had hypertrophic turbinate inferiorly. The nasopharynx, hypopharynx, and larynx were unremarkable, and there was no evidence of significant pyorrhea or gum disease. 

The examining physician noted the Veteran's history revealed "no evidence of any ongoing problem from a mucous membrane standpoint." He stated the Veteran's nasal obstructive problem "can clearly be defined as septal deviation with obstruction due to septal deformity."

In a June 2011 VA nose, sinus, larynx, and pharynx examination addendum, the January 2010 VA examiner opined, "Insofar as no history of nasal trauma was identified, and insofar as he [the Veteran] had a previous history of off and on abuse of vasoconstrictive medications, it is unlikely that this [nasal congestion] is anything more than a problem that he is experiencing as a result of his acquired septal deviation and, in fact, would be present whether he was in the military or not."

The Veteran is competent to report the circumstances of his service and symptoms "capable of lay observation," such as a sore throat or difficulty breathing, but he is not competent to provide evidence that requires medical knowledge. See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To the extent that the Veteran claims that his nose, mouth, and throat disorder is attributable to service, the Board finds that the medical evidence of record outweighs the Veteran's assertion.  

The January 2010 VA examiner noted the Veteran had a marked nasal septal deviation which caused his nasal obstructive problem. He noted a normal ear, mouth, and throat examination. In a June 2011 VA addendum, the examiner noted no history of nasal trauma and opined that it was unlikely that the Veteran's nasal congestion was likely due to his acquired septal deviation, which would be present whether he was in the military or not. The opinion is persuasive as the physician examined the Veteran and reviewed the evidence in the claims file.

The Veteran's nasal septum deviation cannot serve as a basis for service connection because there is no nexus opinion relating the diagnosis to an in-service event or injury. Thus, service connection is not warranted on a direct basis. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that relate to Persian Gulf veterans' undiagnosed illness presumptions, the pertinent issue is whether the Veteran has signs and symptoms that are manifestations of an undiagnosed illness. Because the Veteran's nasal obstruction is attributed to a known diagnosis, service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for a nose, mouth, and throat disorder must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a cough as a chronic disability resulting from an undiagnosed illness is denied.

Service connection for leg numbness as a chronic disability resulting from an undiagnosed illness is denied.

Service connection for lesions of the nose, mouth, and throat as a chronic disability resulting from an undiagnosed illness is denied.


REMAND

The issues of entitlement to service connection for loss of libido and entitlement to service connection for diffuse joint pain must be remanded to for adequate VA opinions to determine the issues on appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The medical conclusions reached by the VA examiner in the February 2010 examination report and the July 2011 addendum are not adequate due to the lack of adequate reasoning to support the conclusion that the requested medical nexus opinion could not be provided without resort to mere speculation. Neither a VA examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In a February 2010 VA mental disorders examination, the Veteran reported he lost his libido after he returned from Saudi Arabia in 1991. The examiner stated he was unable to comment on the cause of the Veteran's loss of libido without resorting to speculation, but he opined that the Veteran had a nervous disability that was related to multiple medical problems which the Veteran attributed to military service in Saudi Arabia. He noted cognitive impairment, but was unable to determine the etiology.

In a July 2011 VA addendum, the examiner provided the following:

The rationale for my inability to comment on the cause for the loss of libido without resorting to speculation is that, while depression and anxiety or medications used to treat such mental disorders can impair libido, the [V]eteran also has coronary artery disease which predates his myocardial infarction which occurred in 1995 which can also impair sexual functioning. The [V]eteran also gives a history of fatigue that started while he was in Saudi Arabia that can cause reduced libido. The [V]eteran has not been on any psychiatric medications for any significant period of time. As any of these other conditions could have been the cause for his reduced libido, I am unable to identify a specific cause without resorting to speculation.

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court of Appeals for Veterans Claims (Court) held that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Court in Jones further held that the examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination. See Wallin v. West, 11 Vet. App. 509, 514 (1998). The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Id.

In light of the foregoing, the Board must remand the claim on appeal for a clarifying medical opinion that fulfills the Court's requirements regarding determinations that a medical opinion cannot be provided without resort to speculation, as set forth in Jones v. Shinseki, 23 Vet. App. 382 (2009).

With respect to the Veteran's claimed joint pain, October 1991and November 1991 service treatment notes document the Veteran's complaints of a right elbow injury after he bumped it on a trailer at a wash rack. He reported increased pain after taking a physical fitness test. The diagnoses were tendonitis, lateral epicondylitis, and mild bicep tendonitis. 

During a March 1993 VA general medical examination, the Veteran reported problems with diffuse arthritis since his time in Saudi Arabia during Desert Storm. He noted deep, dull elbow pain, discomfort in his instep and knees, and reported the right side of his body was "more effective" than the left. The diagnosis was mild diffuse arthralgia. 

In a September 1996 VA treatment note, the Veteran reported a four year history of left knee pain and bilateral elbow pain. 

During a January 2000 VA screening for a Gulf War study, the Veteran acknowledged joint pains, especially in his left elbow, right shoulder, and left thigh. 

During a September 2002 VA joints examination, the Veteran reported a history of left knee and low back pain. His low back pain manifested as a sharp and burning pain in the lumbar area. No specific traumatic event was noted from the Veteran's reported history. He described "sharp" and "sticking" left knee pain, and denied a history of knee injury or trauma. The diagnoses included mild left knee degenerative joint disease; and most likely, some element of degenerative joint disease of the lumbar spine causing foraminal stenosis. In an addendum, the examiner noted that x-ray findings revealed mild degenerative joint disease to the lumbar spine and mild degenerative joint disease of the left knee. 

During a February 2010 VA joints examination, the Veteran complained of right and left elbow pain that began "as soon as he got back from the Gulf War or maybe while he was in Saudi Arabia." He was unable to relate his elbow pain to any specific injury or accident. He denied back problems, but reported he had pain in his right and left knees and a "slipping feeling" in his left knee. He related that his knee problems began during and after his Gulf War tour. He denied any specific injury or accident involving either knee, but he mentioned that he had some "twists" to his knees while playing soccer at various times. 

The diagnoses were chronic, mild lateral epicondylitis of the right and left elbows; possible carpal tunnel syndrome; mild to moderate degenerative arthritis of the right and left knees, but the examiner noted he was waiting for x-ray reports of the knees; a possible medial meniscal tear of the left knee; and mild plantar fasciitis of the right and left feet.

In a February 2010 VA addendum, VA x-ray reports revealed multilevel degenerative changes of the lumbosacral spine; a negative limited bilateral elbow series; and a small left plantar calcaneal bone spur, but otherwise, negative bilateral feet. The examining orthopedic physician opined that it was "less likely as not (less than 50/50 probability)" that the Veteran had an undiagnosed, chronic diffuse joint pain disability related to active duty service.

In a June 2011 VA addendum, the February 2009 VA examining orthopedic physician reviewed the claims file and opined that the Veteran's diagnoses of mild lateral epicondylitis of the right and left elbows, possible carpal tunnel syndrome, degenerative arthritis of the right and left knees, possible medial meniscal tear of the left knee, and plantar fasciitis of the right and left feet, were less likely as not (less than 50/50 probability) related to the Veteran's period of active service.

In a June 2011 VA podiatry note, the Veteran reported he had a sharp pain in his left heel and arch. He also related that he had continuing, constant left knee pain. The diagnoses were left foot plantar fasciitis and sciatica.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). Therefore, a remand is necessary to obtain a VA joints examination to determine if the Veteran warrants service connection on a direct basis.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must schedule the Veteran for a comprehensive VA mental disorders examination to obtain a clarifying medical opinion from the VA psychiatrist who conducted the February 2010 VA examination or, if he is unavailable, another suitably qualified clinician.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder and a copy of this remand.

(b) The primary purpose of the clarification opinion is to provide the reasoning for or reconsideration of the conclusion that the examiner could not establish an etiology opinion for the Veteran's current complaints of loss of libido without resorting to speculation.

The examiner must respond fully to the following inquiries, and provide the medical basis or bases for any conclusions reached: 

(1) Does the Veteran have loss of libido due to a service-connected depressive disorder or from any medications prescribed for that disorder? 

(2) Does the Veteran have loss of libido due to fatigue associated with service-connected coronary artery disease or from any medications prescribed for that disorder??

(c) The examiner must indicate if there is additional testing or information that is available that would permit an etiology opinion. If so, all such available information or testing must be sought or conducted, as appropriate. If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studied must be performed, and any indicated consultations must be scheduled.

(e) The examiner must determine whether research in medical literature might assist him in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.

(f) The examiner must indicate whether his use of the phrase "without resorting to speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his knowledge and expertise in particular.

(g) If, after the above factors are taken into consideration, the examiner continues to find that he cannot provide an opinion as to whether the Veteran's loss of libido is related to his service-connected disabilities, he or she must provide the basis for his conclusion that the requested opinion cannot be provided without resort to speculation.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the primary purpose of the clarifying opinion-to provide the reasoning for or reconsideration of the conclusion that he could not establish whether the Veteran's loss of libido is due to coronary artery disease or a mental disorder without resorting to speculation.

2. Obtain a clarifying medical opinion from the VA orthopedic physician who conducted February 2010 VA joints examination or, if he is unavailable, from another suitably qualified clinician.

The following considerations will govern the examination:

(a) The claims folder and a copy of this remand will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder and a copy of this remand.

(b) The examiner must respond fully to the following inquiries, and provide the medical basis or bases for any conclusions reached: 

(1) Does the Veteran have a current right and/or left elbow disability related to an in-service event or injury?

(2) Does the Veteran have a current right and/or left knee disability related to an in-service event or injury?

(3) Does the Veteran have any other joint pain disabilities related to an in-service event or injury?

(c) If, after the above factors are taken into consideration, the examiner finds that he cannot provide an opinion as to the inquiries above, he or she must provide the basis for his conclusion that the requested opinion cannot be provided without resort to speculation.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the primary purpose of the clarifying opinion-to provide an opinion as to whether any of the Veteran's claimed joint disabilities are related to an in-service event or injury.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


